Citation Nr: 0419652	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  04-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran specifically appealed the 
issue of entitlement to service connection for COPD in a 
February 2004 substantive appeal (VA Form 9).  In addition, 
the veteran specifically noted on the signed VA Form 9 that 
he did not desire to have a Board hearing.  Subsequently, 
however, in a June 2004 written statement, the veteran 
expressed his desire to have a personal hearing on appeal to 
be held at the RO either before a traveling Veterans Law 
Judge or by videoconference.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
traveling to the RO or by 
videoconference, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




